
	

115 S3068 IS: All-American Flag Act
U.S. Senate
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3068
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2018
			Mr. Brown (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require the purchase of domestically made flags of the United States of America for use by the
			 Federal Government.
	
	
		1.Short title
 This Act may be cited as the All-American Flag Act.
		2.Requirement for agencies to buy domestically made United States flags
			(a)Requirement
 (1)In generalChapter 63 of title 41, United States Code, is amended by adding at the end the following:  6310.Requirement for agencies to buy domestically made United States flags (a)DefinitionsIn this section:
 (1)AgencyThe term agency has the meaning given the term executive agency in section 102 of title 40. (2)Simplified acquisition thresholdThe term simplified acquisition threshold has the meaning given the term in section 134.
 (b)RequirementExcept as provided in subsections (c), (d), and (e), funds appropriated or otherwise made available to an agency may not be used for the procurement of any flag of the United States, unless the flag has been 100 percent manufactured in the United States from articles, materials, or supplies that have been grown or 100 percent produced or manufactured in the United States.
 (c)Availability exceptionSubsection (b) shall not apply to an agency to the extent that the head of the agency determines that satisfactory quality and sufficient quantity of a flag described in such subsection cannot be procured as and when needed at United States market prices.
 (d)Exception for certain procurementsSubsection (b) shall not apply to— (1)a procurement by a vessel in foreign waters;
 (2)a procurement for resale purposes in any military commissary, military exchange, gift shop, or nonappropriated fund instrumentality operated by an agency; or
 (3)a procurement for amounts less than the simplified acquisition threshold. (e)Presidential waiver (1)In generalThe President may waive the requirement in subsection (b) if the President determines that a waiver is necessary to comply with any trade agreement to which the United States is a party.
 (2)Notice of waiverNot later than 30 days after the date on which the President grants a waiver under paragraph (1), the President shall publish notice of the waiver in the Federal Register..
 (2)Technical and conforming amendmentThe table of sections for chapter 63 of title 41, United States Code, is amended by adding at the end the following:
					6310. Requirement for agencies to buy domestically made United States flags..
 (b)ApplicabilitySection 6310 of title 41, United States Code, as added by subsection (a)(1), shall apply with respect to any contract entered into on or after the date that is 180 days after the date of enactment of this Act.
			
